Title: From Alexander Hamilton to Aaron Ogden, 9 May 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New-York May 9th. 1800.
          
          I have received your letter of the 7th. instant, inclosing one from Major Adlum, offering a resignation of his commission. It is not within my general policy to attempt to detain Officers in the service who have once expressed a desire to quit it—Pursuing this impression, therefore, I Should have sent the Major’s letter to the Secy. of War, for the decision of the President in the case.
          As, however, you have expressed a wish that a furlough be granted him with a view to prevent his resignation, I leave you to arrange the matter with Col: Smith, to whom you will shew this letter as an authority—
          
            Col Ogden—
          
        